DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.	Claim 4 is objected to because of the following informalities:  
	In claim 4, line 2, change “at least one or” to –at least one of-.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-11 and 13-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more.  
Under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, the claims are directed to a process (claim 1, a method), machine (claim 14 of a system) which are statutory categories. 
However, evaluating claim 1, under at Step 2A, Prong One, the claim is directed to the judicial exception of an Abstract idea using the grouping of a mental process.  The limitations include 
“receiving, with a processor, controllable variable data related to fracturing a formation by a stimulation operation in a first wellbore penetrating the formation; 
Next, Step 2A, Prong Two evaluates whether additional elements of the claim “integrate the abstract idea into a practical application” in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. The claim does not recite additional elements that integrate the judicial exception into a practical application.  Although the claim recites “determining a location and trajectory for a new wellbore relative to an adjacent wellbore” such determination is abstract information and is not integrated into a practical application.
Therefore, the claim is directed to an abstract idea. 
Step 2B, consideration is given to additional elements that may make the abstract idea significantly more.  Under Step 2B, there are no additional elements that make the claim significantly more than the abstract idea.  The additional element of “receiving, with a processor” is a generic element for data gathering.  Therefore the claims are found to be patent ineligible.  
The elements of “a processor” are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system (Alice Corp. Pty. Ltd. v. CLS Bank Int’l 573 U.S. __, 134 S. Ct. 2347, 110 U.S.P.Q.2d 1976 (2014)).
The limitations have been considered individually and as a whole and do not amount to significantly more than the abstract idea itself.

	Dependent claim(s) 3-11 and 13 when analyzed individually and as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) amount to significantly more than the judicial exception.
	The additional limitations of claims 3-11 and 13 are merely extensions of abstract ideas with no additional elements.
The limitations have been considered individually and as a whole and do not amount to significantly more than the abstract idea.
Claim 14 is rejected under 35 U.S.C. 101 for the same rational.

Therefore, the claim is directed to an abstract idea. 
Dependent claim15 when analyzed individually and as a whole is held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) amount to significantly more than the judicial exception.
The additional limitations of claim 15 are merely extensions of abstract ideas with no additional elements.
Claims 2, 12, 16 and 17 are considered eligible under 35 USC 101.

	Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7, 9, 10 and 12-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hurt et al. (WO 2017/035370 A1) (hereinafter Hurt).
As per claims 1, 3-5, Hurt teaches receiving, with a processor, controllable variable data related to fracturing a formation (i.e. obtain more accurate information about other subsurface volume structures, including the wellbore wall and earth and rock around the wellbore, as well as propped and unpropped fracture conductivity over time in regions of the fractured network system, and the like. Parameters that can be determined using one or more of the methods described herein include, but are not necessarily limited to, parameters that control reservoir fractured network production over time for geo-specific shales) by a stimulation operation in a first wellbore penetrating the formation, receiving, with the processor, uncontrollable variable data (i.e. fracture network data) related to the fracturing (see paragraphs [0007], [0017], [0019] and [0023]); receiving, with the processor, pressure communication event or pressure non- communication event identification data related to identification of a pressure communication event or pressure non-communication event in a second wellbore penetrating the formation in response to the fracturing by the stimulation operation in the first wellbore (see paragraphs [0060] and [0061]); extracting, with the processor, features from the controllable variable data and the uncontrollable variable data to provide extracted features (see paragraphs [0017], [0019], [0023] and [0060]-[0062]); detecting, with the processor by use of an analytic technique, a pressure communication event using the extracted features and the pressure communication event or pressure non-communication event identification data (see diagnostic lateral wellbores can be used with imaging techniques and diagnostic-based treatments to generate important drilling and completion information for operators evaluating a new geo-specific shale play) of the new wellbore (i.e. sweet-spot horizon determination) using the one or more quantified causes (i.e. effectiveness of fracturing treatment parameters to generate complex fracture networks) (see paragraphs [0067]-[0069]).
	As per claim 2, Hurt  further teaches drilling a third wellbore in the formation based on the one or more quantified causes such that the third wellbore is in communication with an adjacent wellbore (i.e. where one or more diagnostic lateral wellbores are drilled in various configurations adjacent to primary laterals for the purpose of acquiring important information at a faster rate about the reservoir interval and effectiveness of fracturing treatment parameters to generate complex fracture networks, sweet-spot horizon determination) (see paragraph [0067]) and a depletion volume of the third wellbore overlaps a depletion volume of the adjacent wellbore by a selected amount (see paragraphs [0017] and [0079]).
	As per claim 6 and 7, Hurt further teaches that analyzing comprises associating data identifying a pressure communication event with an extracted feature related to the pressure communication event (see paragraph [0034]).

As per claim 9, Hurt further teaches that the data identifying a pressure communication event comprises identification of a tracer in the second wellbore that was injected in the first wellbore (see paragraph [0034]).
	As per claim 10, Hurt further teaches that the extracted feature related to the pressure communication event comprises a distance between the first wellbore and the second wellbore (see paragraphs [0029] and [0075]).
	As per claim 12, Hurt further teaches that identifying comprises using an insight engine that is configured to review the rules and relationships in the artificial intelligence technique to present human-understandable quantified causes in a textual and/or visual format (see paragraph [0061]).
	As per claim 13, Hurt further teaches sensing the pressure communication event using a sensor disposed in the second wellbore (see paragraphs [0075] and [0079]).
	As per claim 14, Hurt teaches a stimulation apparatus configured for fracturing a formation through a first wellbore penetrating the formation (see paragraphs [0057] and [0021]-[0023]); a sensor disposed in a second wellbore penetrating the formation and configured to acquire sensed data related to pressure communication or pressure non- communication between the first wellbore and the second wellbore due to the fracturing (see paragraphs [0075] and [0079]); and a processor configured for: receiving controllable variable data related to the fracturing (i.e. obtain more accurate information about other subsurface volume structures, including the wellbore wall and earth and rock around the wellbore, as well as propped and unpropped fracture conductivity over time in regions of the fractured network system, and the like. Parameters that can be determined using one or more of the methods described herein include, but are not necessarily limited to, parameters that control reservoir fractured network production over time for geo-specific shales) by a stimulation operation in a first wellbore penetrating the formation, receiving, with the processor, uncontrollable variable data (i.e. fracture network data) related to the fracturing (see paragraphs [0007], [0017], [0019] and [0023]); receiving pressure communication event or pressure non-communication event identification data related to identification of a pressure communication event or pressure non-communication event in the second wellbore in response to the fracturing (see paragraphs [0060] and [0061]); extracting features from the controllable variable data and the uncontrollable variable data to provide extracted features (see paragraphs [0017], [0019], [0023] and [0060]-[0062]); detecting, by use of an analytic technique, a pressure communication event using the extracted features and the pressure communication event or pressure non-communication event identification data (see paragraphs [0060]-[0062]); identifying, by use of the artificial intelligence technique, one or more quantified causes of the detected pressure communication event (see paragraph [0061]); and determining the location and trajectory (i.e. diagnostic lateral wellbores can be used with imaging techniques and diagnostic-based treatments to generate important drilling and completion information for operators evaluating a new geo-specific shale play) of the new wellbore (i.e. sweet-spot horizon determination) using the one or more quantified causes (i.e. effectiveness of fracturing treatment parameters to generate complex fracture networks) (see paragraphs [0067]-[0069]).
As per claim 15, Hurt further teaches that the sensor is configured to sense seismic data related to the fracturing and/or a tracer chemical injected into the first wellbore (see paragraph [0075]).
As per claim 16, Hurt further teaches the processor is further configured to provide an insight engine that is configured to review the rules and relationships in the first artificial intelligence technique and/or second artificial intelligence technique to present human-understandable quantified causes in a textual and/or visual format. (see paragraph [0061]).
As per claim 17, Hurt further teaches a drilling rig configured to drill a third wellbore (examiner notes that it is inherent to drill with a drilling rig) in the formation based on the one or more quantified causes such that the third wellbore is in pressure communication with an adjacent wellbore (i.e. where one or more diagnostic lateral wellbores are drilled in various configurations adjacent to primary laterals for the purpose of acquiring important information at a faster rate about the reservoir interval and effectiveness of fracturing treatment parameters to generate complex fracture networks, sweet-spot horizon determination)(see paragraph [0067]) and a depletion volume of the third wellbore overlaps a depletion volume of the adjacent wellbore by a selected amount (see paragraphs [0017] and [0079]).

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hurt in view of Anderson et al. (Pub. No. US 2017/0364795) (hereinafter Anderson).
Hurt teaches the system as stated above except that the artificial intelligence technique comprises an ensemble-based random forest classifier.
Anderson teaches using an ensemble-based random forest classifier to perform gas exploration and production, including drilling, completion, and pipeline gathering operations (see paragraphs [0003] and [0059]).  It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to incorporate Anderson’s teaching into Hurt’s invention because it would optimizes exploration, production and gathering from at least one well of oil and natural gas fields to maximize production while minimizing costs.

				Examiner notes 
5.	Claim 8 distinguishes over the prior art of record. None of the prior art of record teaches or fairly suggests a method for determining a location and trajectory for a new wellbore relative to an adjacent wellbore wherein the data identifying a pressure communication event comprises identification of a binary response that denotes a pressure response has occurred or a pressure response has not occurred in the first wellbore in response to the fracturing fluid being injected in the second wellbore, including all of the limitations of the base claim and any intervening claims as claimed and defined by the applicant.
Prior art
6.	The prior art made record and not relied upon is considered pertinent to applicant’s disclosure:
Priezzhev et al. [‘630] disclose a method for generating oilfield data (e.g., production rate) for each of the existing wells in a target area; generating oilfield parameters for each of the existing wells in the target area (the oilfield parameters including geological potential, drilling quality, and completion quality); identifying candidate wells from the existing wells by determining which of the existing wells within the target area have a maximum geological potential, a maximum drilling quality, and a minimum completion quality; and performing the additional oilfield operations (e.g., re-stimulating) on at least one of the identified wells.
Walters et al. [‘127] discloses a seismic profiling system that can be used in connection with stimulation treatments, and perforation charges used to perforate a wellbore m casing can be used as seismic sources. The seismic profiling system can process data in real time to provide a continuously-developing image of a fracture network being created. Information from the fracture network imaging can be used to control the fracture treatment in real time, to improve the volume of rock stimulated, to reduce the expense required to achieve stimulation, or for other purposes.
  
  Contact information
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED CHARIOUI whose telephone number is (571)272-2213.  The examiner can normally be reached Monday through Friday, from 9 am to 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571) 272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Mohamed Charioui
/MOHAMED CHARIOUI/Primary Examiner, Art Unit 2857